Citation Nr: 1535728	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active duty from July 1986 to November 1986, May 1987 to July 1987, and February 1988 to February 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The appeal was previously remanded in August 2011 and again in March 2014.

The Veteran has not submitted evidence of unemployability or claimed to be unemployable due to his service-connected disabilities.  A January 2008 VA mental health note reported that the Veteran worked for the state as an auditor.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised, and is not considered to be part of the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Although the Board has not distinguished symptomatology associated with COPD from potentially present asthma in this decision, it must be pointed out that service connection for asthma is not in effect.  If the Veteran wishes to claim service connection for asthma, he should so notify the RO.  


FINDING OF FACT

COPD is manifested by FVC exceeding 71 percent of the predicted value, FEV-1/FVC exceeding 71 percent, and DCLO exceeding 66 percent of predicted value; cardiac manifestations have not been shown, nor has acute respiratory failure, or the need for outpatient oxygen therapy; and asthma, if present and to the extent indistinguishable from COPD, has not required more than intermittent inhalation or oral bronchodilator therapy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent rating for COPD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.96, 4.97, Diagnostic Codes 6602-6604 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 USCA §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C F R §§ 3.156(a) 3.159, 3.326(a) (2014); see Pelegrini v. Principi, 18 Vet App 112 (2004); Quartuccio v. Principi, 16 Vet App 183 (2002); Mayfield v. Nicholson, 444 F 3d 1328 (Fed. Cir. 2006); Dingess v Nicholson, 19 Vet App 473 (2006).  In a letter dated in February 2007, the RO advised the claimant of the information necessary to substantiate the claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  

The duty to assist has also been satisfied.  The Veteran's service treatment records have been obtained, as have VA treatment records.  Private treatment records adequately identified by the Veteran were obtained.  Pursuant to the August 2011 Board remand, the Veteran was requested to identify or provide records of private pulmonary treatment; he did not respond to the August 2011 letter requesting the information.  Pursuant to the March 2014 Board remand, the Veteran was afforded an examination in July 2014.  

Although this examination did not, as requested, include pulmonary function tests which provided both pre- and post-bronchodilator findings, as discussed below, the pre-bronchodilator findings were normal, and in such cases, post-bronchodilator findings are not required.  38 C.F.R. § 4.96(d)(4) (2015).  

The examination, in conjunction with the other evidence of record, describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there has been substantial compliance with the remand development orders.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as to why the terms will not be fulfilled).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

VA treatment records show that in March 2006, the Veteran was noted to have a history of reactive airways disease which had been under work-up by a private pulmonologist.  It was noted that he did not have a prior history of asthma, and that a referral was pending for a VA pulmonary consult in May 2006, to include pulmonary function tests and a computerized tomography (CT) scan.  

Pulmonary function tests in May 2006 were interpreted as showing a spirometry within normal limits.  Notably, FEV-1 was 136 percent of the predicted value, and the ratio of FEV-1/FVC was 81 percent.  The pulmonary consult in May 2006 noted that the Veteran complained of wheezing and retrosternal burning.  The chest CT was virtually normal, and the spirometry was completely normal.  The physician concluded that the Veteran had significant reflux disease, which was causing his laryngeal problems, and he probably had an underlying asthma which was exacerbated by the reflux.  In June 2006, it was noted that the Veteran had cut down on spicy foods, and his symptoms had improved.  He had minimal gastrointestinal complaints and had required the use of albuterol once every three weeks at most.  He used it only before or after swimming or running if he felt a little chest tightness.  He was doing his usual activities without a problem.  The assessment was asthma, mild to intermittent, well controlled.  

On a VA examination in April 2007, the Veteran reported that he had first noticed a wheezing problem in 2005, which had become progressively worse.  He did not use steroids or other immunosuppressives.  The examiner commented that pulmonary function tests in April 2000 and November 2002 had both been normal.  The Veteran reported a history of daily wheezing.  He said he had dyspnea on exertion.  On examination, he had wheezing.  It was noted that asthma was not present.  A chest X-ray was normal.  The examiner noted that the Veteran had failed to report for previously scheduled pulmonary function tests, and that one was scheduled for April 30, 2007.  The diagnosis was COPD, with associated emphysema.  There were no significant occupational effectors, or effects on usual daily activities.  

The report of the pulmonary function tests conducted in April 30, 2007, included only a spirometry, noted to be within normal limits.  The pre-bronchodilator findings included FEV-1 that was 117 percent of predicted, and FEV-1/FVC that was 73 percent.  

In his November 2007 notice of disagreement, the Veteran said that he had constant breathing problems and needed inhalers for even doing yard work.  

According to a June 2008 VA primary are note, the Veteran had asthma, but stated that he had not used his inhaler and was doing well from an asthma standpoint.  

In November 2008, the Veteran telephoned VA requesting a refill of Advair, but VA had no record of prescribing the medication.  The Veteran responded that he must have received the prescription from his private physician.  

On a VA examination of the respiratory system in October 2011, a negative history of symptoms including wheezing, dyspnea, and asthma was noted.  The examiner reviewed the April 2007 chest X-ray, but not pulmonary function tests.  It was noted that the Veteran had failed to report for pulmonary function tests in 2011.  The diagnosis was no evidence of COPD.  

A VA examination was conducted in June 2014, and included review of the Veteran's claims file and VA treatment records.  The Veteran had been diagnosed with asthma and emphysema.  The Veteran stated that he still had wheezing and shortness of breath.  He said he did breathing exercises, and participated in running and other exercise, but just did not have the breathing capacity that he used to have.  He said he had coughing, and sometimes a bad burning in his lungs and shortness of breath.  His condition did not require the use of corticosteroid medications.  He used inhaled bronchodilator therapy on an intermittent basis.  He did not require oral bronchodilators.  He reported using an occasional antibiotics for bacterial infection.  He did not require outpatient oxygen therapy.  He had not had any asthma attacks with episodes of respiratory failure in the past 12 months, or required physician care for exacerbations.  

A chest X-ray was normal.  Pulmonary function tests results were obtained, and found to accurately reflect the Veteran's current pulmonary function.  The pulmonary function tests included flow volume loop, which was erratic and suggestive of coughing during expiration, spirometry, lung volumes, and diffusion capacity (DLCO).  The impression was normal pulmonary function tests.  Specific findings included FVC that was 124.5 percent of predicted; FEV-1 to be 120.7 percent of predicted; FEV-1/FVC of 78 percent; and DLCO 124.8 percent of predicted.  

It was noted that the Veteran's respiratory condition did not impact his ability to work.  The examiner noted that pulmonary function tests were normal, and physical examination showed the lungs to be clear without wheezes.  The Veteran stated he had intermittent episodes of wheezing, coughing and shortness of breath, and used an inhaler intermittently.  The most recent primary care visit noted that the Veteran denied wheezing, coughing, shortness of breath, or dyspnea on exertion.  The examiner opined that the Veteran may be in a period of remission/inactive for asthma.  

The Veteran has been diagnosed as having emphysema, COPD, and asthma.  Although the service-connected disability is identified as chronic obstructive lung disease, if it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Here, it is not necessary to distinguish symptoms because even with considering all symptoms present, a rating in excess of 10 percent is not warranted.  In this regard, ratings under the pertinent Diagnostic Codes (6602, 6603, and 6604) will not be combined with each other; instead, a single rating will be assigned under h Diagnostic Code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability rating warrants such elevation.  38 C.F.R. § 4.96(a).

For emphysema and COPD, a 10 percent rating is warranted when the FEV-1 is 71 to 80 percent predicted, or; FEV-1/FVC is 71 to 80 percent, or; DLCO (SB) is 66 to 80 percent predicted.  A 30 percent rating is warranted when the FEV-1 is 56 to 70 percent predicted, or; the FEV-1/FVC is 56 to 70 percent, or; the DLCO (SB) is 56 to 65 percent predicted.  A 60 percent rating is warranted when the FEV-1 is 40 to 55 percent predicted, or; FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg (with cardiorespiratory limit).  A 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6603, 6604. 

Where the FEV-1 and FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio will not be assigned.  38 C.F.R. § 4.96(d)(7).  

For asthma, a 10 percent rating is assigned when forced expiratory volume in one second (FEV-1) is in the range from 71-80 percent of predicted value, or; the ratio of FEV-1 to forced vital capacity (FEV-1/FVC) is in the range from 71-80 percent, or; there is a need for intermittent inhalation or oral bronchodilator therapy.  A 30 percent rating is assigned when FEV-1 is in the range from 56 to 70 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 56 through 70 percent, or; there is a need for daily inhalation or oral bronchodilator therapy, or; need of inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned where FEV-1 is in the range from 40 to 55 percent of predicted value, or; the ratio of FEV-1/FVC is in the range from 40 through 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or: intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned where FEV-1 is less than 40 percent of predicted value, or; the ratio of FEV-1 to FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; which requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunal-suppressive medications.  38 C.F.R. § 4.96 , Diagnostic Code 6602.  

In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  Id.  

Spirometry findings have been described as normal, and none of the pulmonary function tests of record show FEV-1 or FEV-1/FVC findings reflective of an evaluation in excess of 10 percent, i.e., of 70 percent or less.  Similarly, DLCO on examination was 124.7 percent predicted, significantly higher than the criteria for even a 10 percent rating.  Although exercise capacity has not been tested, if such a test is not of record, the condition is to be evaluated based on alternative criteria.  38 C.F.R. § 4.96(d).  The Veteran has been described as an active individual who exercises, and none of the alternative criteria indicative of a higher rating have been shown, such as cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure.  Treatment has not involved outpatient oxygen therapy, systemic corticosteroids or immunal-suppressive medications, inhalational anti-inflammatory medication, or more than intermittent inhalation or oral bronchodilator therapy.  

The Veteran contends that his lung capacity has declined.  However, his objective lung capacity, as measured by pulmonary function tests, has demonstrated normal lung function.  The evidence indicates he comes from a relatively high level of fitness, and any decline in his lung capacity has not yet reached the point where his symptomatology more closely approximates the criteria for a higher rating.  Accordingly, the schedular criteria for an evaluation in excess of 10 percent for the Veteran's service-connected COPD have not been met.  

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration, because the schedular criteria are adequate.  There are no symptoms present that are not contemplated by the 10 percent rating in effect.  As noted above, the subjective decline in lung capacity does not approach the level objectively contemplated by a higher rating.  His concerns concerning his lung capacity are related to a specific level of fitness, as opposed to his ability to work at his job.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Thus, as the criteria for an evaluation in excess of 10 percent have not been more closely approximated for any identifiable period of time during the appeal period, the preponderance of the evidence is against the claim for a rating in excess of 10 percent.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Therefore, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent for COPD is denied




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


